             Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
           Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 1 of 15
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 06/15/2021
   UNITED STATES DISTRICT COURT
------------------------------------X
UNITED STATESDISTRICT
   SOUTHERN            OF AMERICA OF NEW YORK                   :
   -----------------------------------------------------------x:           No. 18 Cr. 455 (JFK)
   In re-against-
         FANNIE MAE 2008 SECURITIES                            ::          08 Civ.
                                                                          No. 20 7831
                                                                                   Civ.(PAC)
                                                                                         4124 (JFK)
   LITIGATION                                                  ::          09 MD 2013 (PAC)
JOHNNY ALVALLE,                                                ::             OPINION & ORDER
                                                               ::          OPINION & ORDER
   -----------------------------------------------------------x
                                  Defendant.                    :
------------------------------------X
APPEARANCES
   HONORABLE PAUL A. CROTTY, United States District Judge:
FOR DEFENDANT JOHNNY ALVALLE:
     Pro Se
                                        BACKGROUND1
FOR THE UNITED STATES OF AMERICA:
     Micah F. Fergenson
        The early years of this decade saw a boom in home financing which was fueled, among
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
     subprime
        Beforemortgages (high credit
                the Court       are risk
                                      proloans)
                                            se and Alt-A mortgages
                                                motions            (low-documentation
                                                          by Defendant      Johnny loans)
   kept theto
Alvalle     boom going.
               (1)      Borrowers
                    vacate,   setplayed a roleor
                                   aside,      too;correct
                                                    they took on unmanageable
                                                               his  sentencerisks on the
   assumption
pursuant   tothat
               28the market would
                   U.S.C.   § 2255continue
                                      (ECFto rise
                                             No.and that refinancing
                                                  36);    and (2) options would
                                                                     reduce hisalways be
   availableand
sentence    in theorder
                   future. Lending discipline was
                           his immediate          lacking inpursuant
                                               release       the system. to
                                                                         Mortgage originators did
                                                                            18 U.S.C.
   not hold these high-risk
§ 3582(c)(1)(A),            mortgage loans.
                        commonly     knownRather than carry
                                            as the          the rising risk on
                                                      compassionate            their books, the
                                                                             release
   originators
statute    (ECFsoldNo.
                    their 46).
                          loans into the secondary
                                   The   Governmentmortgage market, both
                                                        opposes     often asrequests.
                                                                             securitized packages

     known
       Forasthe
             mortgage-backed
                 reasons set securities
                                 forth  (“MBSs”).
                                           below,MBS markets grew
                                                  Alvalle’s       almost exponentially.
                                                                motions    are

DENIED. But then the housing bubble burst. In 2006, the demand for housing dropped abruptly

     andI.
         homeBackground
              prices began to fall. In light of the changing housing market, banks modified their

     lending practices
        Unless         and becamenoted,
                  otherwise       unwillingthe
                                            to refinance home mortgages
                                                 following    is taken  without
                                                                           fromrefinancing.
                                                                                  the

materials the parties submitted; Alvalle’s Presentence
     1
    Unless otherwise indicated,
Investigation         Report,   all references
                                     revised   citedApril
                                                    as “(¶ _)” 24,
                                                               or to the2019
                                                                         “Complaint”
                                                                              (“PSR”,are to theECF
                                                                                                Amended
                                                                                                    No.Complaint,
                                                                                                         28);
     dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.

and the transcripts of Alvalle’s January 31, 2019 plea (“Plea
                                                              1
                                                         1
      Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 2 of 15



Tr.”, ECF No. 26) and May 2, 2019 sentencing (“Sent. Tr.”, ECF

No. 34).    In ruling on Alvalle’s requests, the Court has

considered the arguments advanced in his pro se motions (ECF Nos.

36, 46); the Government’s letters in opposition (ECF Nos. 40,

48); and Alvalle’s replies (ECF Nos. 44, 49).

     On January 31, 2019, Alvalle pleaded guilty, pursuant to a

plea agreement, to possession of a firearm after having been

convicted of a felony, in violation of 18 U.S.C. § 922(g)(1);

distribution of and possession with intent to distribute heroin,

fentanyl, and cocaine, in violation of 21 U.S.C. § 841(b)(1)(C);

and possession of a firearm in furtherance of a narcotics

offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i).          The

charges stemmed from Alvalle’s arrest in the Bronx pursuant to

two open and active warrants.      Upon taking Alvalle into custody,

law enforcement informed him of his Miranda rights, after which

he was interviewed by one of the officers.        When asked whether he

had any weapons on him, Alvalle responded that he had a gun in

the closet of his apartment.      Alvalle consented to a search of

the apartment during which law enforcement officers recovered a

Rock River Arms 5.56x45 MM NATO caliber semi-automatic assault

rifle and ammunition, and approximately 251 grams of marijuana,

42 grams of heroin, 24 grams of cocaine, and 38 grams of

fentanyl.    During his plea allocution, Alvalle testified under

oath as follows:


                                    2
      Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 3 of 15



     THE DEFENDANT:    On October 12, 2017, I possessed a
     firearm after having been previously convicted of a
     felony offense in New York. I knew that what I was doing
     was wrong.
     THE COURT: On Count Two, the possession of the narcotics
     with intent to distribute.
     THE DEFENDANT:    On October 12, 2017, I possessed a
     quantity of narcotics, some of which I sold.     When I
     possessed the drugs[,] I knew that what I was doing was
     wrong.
     THE COURT: And were the drugs some heroin, some cocaine,
     and some fentanyl?
     THE DEFENDANT:    Yes.
     THE COURT:  Okay.  And as to Count Three, that’s the
     possession of the firearm in furtherance of the drug
     trafficking. What did you do there?
     THE DEFENDANT:    On October 12, 2017, I possessed a
     firearm in my apartment where I also possessed a quantity
     of drugs. I possessed a firearm because I was concerned
     that I would be robbed.
     THE COURT:   Robbed of the drugs?
     THE DEFENDANT:    Yes.

(Plea Tr. at 18:15–19:9.)

     Alvalle’s sentencing occurred on May 2, 2019, during which

the Court found a Guidelines sentencing range of 41–51 months on

the first two counts of conviction and 60 months’ incarceration

on the third count.    (Sent. Tr. at 25:18–23.)       “All sentences

require a lot of thought and a lot of attention,” the Court

explained.   (Id. at 26:3–4.)     Although the Government sought an

above-Guidelines sentence due to Alvalle’s history and

characteristics and the type of firearm he possessed, the Court

explained that it was “going to vary a little bit downward.            Not

as far as [the defense] wants, but a little bit.”         (Id. at 26:6–


                                    3
       Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 4 of 15



7.)   Accordingly, the Court sentenced Alvalle to a below-

Guidelines total sentence of 90 months’ incarceration on the

three counts to be followed by three years’ supervised release.

(Id. at 26:8–18.)    Alvalle did not file a direct appeal.          To

date, Alvalle has served approximately 37 months of his sentence.

He is scheduled for release on September 28, 2024. See Find an

Inmate, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/

(last visited June 15, 2021).

      On May 28, 2020, Alvalle filed a pro se motion to vacate his

conviction in light of Rehaif v. United States, 588 U.S. ---, 139

S. Ct. 2191 (2019), which clarified the mens rea requirement for

firearms-possession offenses, including the offense of being a

felon-in-possession.     After Rehaif, the Government must prove not

only that the defendant knew he possessed a firearm, but also

that he knew he was a felon when he possessed it. See Greer v.

United States, --- U.S. ---, No. 19-8709, 2021 WL 2405146, at *2

(U.S. June 14, 2021).     On July 31, 2020, the Government opposed

Alvalle’s habeas petition as both procedurally defaulted and

meritless.   Alvalle filed a reply on September 9, 2020.

      On May 10, 2021, while his habeas petition was pending,

Alvalle filed a pro se motion seeking a reduction in sentence and

his immediate compassionate release due to the pandemic caused by

the coronavirus, COVID-19.      Alvalle’s motion explained that he

has already once contracted COVID-19 and he is deeply worried


                                     4
      Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 5 of 15



about his well-being should he contract the disease again.

Alvalle’s motion also requested compassionate release because his

mother suffers from serious health issues and she needs him to

serve as her caregiver.     The Court ordered the Government to

respond, and on May 18, 2021, the Government opposed Alvalle’s

request on the grounds that no extraordinary and compelling

reasons support his immediate release which, in any event, would

be inappropriate under the factors set forth in 18 U.S.C.

§ 3553(a).    The Government’s opposition noted that, on March 11,

2021, Alvalle was offered the Moderna COVID-19 vaccine, but he

refused it.     Alvalle filed a reply on June 10, 2021.

     II.   Discussion

     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).        The Court addresses

each of Alvalle’s pro se motions in turn below.

           A.    Alvalle’s request for habeas relief

                  1.   Legal standard

     Pursuant to 28 U.S.C. § 2255, a prisoner sentenced in

federal court “may move the court which imposed the sentence to

vacate, set aside or correct the sentence” if the prisoner claims

that “the sentence was imposed in violation of the Constitution


                                    5
      Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 6 of 15



or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. § 2255(a).        “In general, a

defendant is barred from collaterally challenging a conviction

under § 2255 on a ground that he failed to raise on direct

appeal.    An exception applies, however, if the defendant

establishes (1) cause for the procedural default and ensuing

prejudice or (2) actual innocence.” United States v. Thorn, 659

F.3d 227, 231 (2d Cir. 2011) (internal citations omitted).

                 2.   Analysis

     Alvalle argues that his felon-in-possession conviction must

be vacated because the Government was required to “show that [he]

knew he possessed a firearm and also that he knew he had the

relevant status when he possessed it.” Rehaif, 588 U.S. at ---,

139 S. Ct. at 2194.    The Government counters that Alvalle’s

request is procedurally barred because he did not raise the claim

on direct appeal and because Alvalle fails to demonstrate cause

and prejudice, or actual innocence, which would overcome such

default.    The Court agrees with the Government.

     First, as discussed in Alvalle’s PSR and during his

sentencing on May 2, 2019, Alvalle had numerous prior adult

criminal convictions before his arrest in this case, including a

conviction in November 2006 for assault with the intent to cause


                                    6
         Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 7 of 15



serious physical injury for which Alvalle served almost five

years in prison.      (PSR ¶ 37; Sent Tr. at 10:22–12:22, 21:19–

22:17.)     In that case, Alvalle fired a handgun at another person,

striking the victim in his right thigh and left knee.             (PSR

¶ 37.)    Alvalle was paroled in February 2010 and discharged from

parole five years later in February 2015.           (Id.)   Accordingly,

Alvalle cannot demonstrate actual prejudice or actual innocence

sufficient to excuse his procedural default: Alvalle’s “status as

a convicted felon was clear . . . . As a result, there was ‘no

realistic defense’ that [he] did not know that he had previously

been convicted of a crime punishable by more than one year in

prison; the Government easily could have proven as much had it

known it was required to do so.” Rosario Figueroa v. United

States, No. 16 Civ. 4469 (VEC), 2020 WL 2192536, at *6 (S.D.N.Y.

May 6, 2020) (internal citation omitted) (denying analogous

request for habeas relief).

     Second, on June 14, 2021, the United States Supreme Court

provided further clarity to its holding in Rehaif, issuing Greer

v. United States which ruled that “[i]n felon-in-possession

cases, a Rehaif error is not a basis for plain-error relief

unless the defendant first makes a sufficient argument or

representation on appeal that he would have presented evidence at

trial that he did not in fact know he was a felon.” --- U.S.

at ---, 2021 WL 2405146, at *7.         As discussed above, Alvalle was


                                       7
      Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 8 of 15



convicted of a crime punishable by more than one year in prison—

indeed, he served a five-year prison sentence for it.          Moreover,

during his plea allocution, Alvalle testified that he “possessed

a firearm after having been previously convicted of a felony

offense in New York,” and he “knew that what [he] was doing was

wrong.”   (Plea Tr. at 18:15–17; see also Sent Tr. at 24:14–16

(Alvalle explaining that “I know what I did was wrong, and I know

I deserve some punishment for it, and I’m willing to accept my

responsibilities and deal with the situation at hand”).)

Accordingly, the record provides ample evidence that Alvalle had

the requisite knowledge of his status when he unlawfully

possessed the firearm at issue in this case. See Greer, --- U.S.

at ---, 2021 WL 2405146, at *5 (“[A]s the Fifth Circuit aptly

stated, demonstrating prejudice under Rehaif ‘will be difficult

for most convicted felons for one simple reason:         Convicted

felons typically know they’re convicted felons.’”) (quoting

United States v. Lavalais, 960 F.3d 180, 184 (5th Cir. 2020)).

Alvalle’s request for habeas relief, even if not procedurally

defaulted, is without merit. See id. at *4 (“[I]f a defendant was

in fact a felon, it will be difficult for him to carry the burden

on plain-error review of showing a ‘reasonable probability’ that,

but for the Rehaif error, the outcome of the district court

proceedings would have been different.”); United States v.

Sumlin, No. 18 Cr. 682 (SHS), 2020 WL 3318207, at *4 (S.D.N.Y.


                                    8
      Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 9 of 15



June 18, 2020) (denying habeas relief where “the record not only

lacks any indication that [the defendant] lacked knowledge of his

status as a felon barred from possessing a firearm but in fact

confirms that he had such knowledge”).

          B.   Alvalle’s request for compassionate release

                1.    Legal standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term of

imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).     Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id.

§ 3582(c)(1)(A).     “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors outweigh the

extraordinary and compelling reasons warranting compassionate

release and whether compassionate release would undermine the

goals of the original sentence.” United States v. Daugerdas, ---

F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (alterations and internal quotation marks




                                    9
     Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 10 of 15



omitted) (quoting United States v. Ebbers, 432 F. Supp. 3d 421,

430–31 (S.D.N.Y. 2020)).

     In the Second Circuit, the policy statement issued by the

U.S. Sentencing Commission pertaining to compassionate release,

section 1B1.13 of the Sentencing Guidelines, “is not ‘applicable’

to compassionate release motions brought by defendants,” and

“cannot constrain district courts’ discretion to consider whether

any reasons are extraordinary and compelling.” United States v.

Brooker, 976 F.3d 228, 236 (2d Cir. 2020).        Accordingly, as the

court in United States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL

5801051 (S.D.N.Y. Sept. 29, 2020), explained:

     when assessing a motion brought directly by an imprisoned
     person rather than by the [Bureau of Prisons], the Court
     is constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court must
     also assure itself that release is consistent with “the
     factors set forth in section 3553(a) to the extent that
     they are applicable.”

Id. at *2 (footnote and internal citations omitted).

               2.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19, and it has, on very limited

occasions, modified an incarcerated defendant’s sentence for such

reasons. See United States v. Smith, 454 F. Supp. 3d 310, 315


                                   10
     Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 11 of 15



(S.D.N.Y. 2020) (granting release to medically “high risk” and

non-violent 62-year-old who suffered from asthma, high

cholesterol, blood clots, a thyroid condition, and suspected

multiple myeloma); but see United States v. Kerrigan, No. 16 Cr.

576 (JFK), 2020 WL 2488269, at *4 (S.D.N.Y. May 14, 2020)

(denying release to non-violent 43-year-old with obesity, liver

disease, and high blood pressure).      Nevertheless, after

considering the 3553(a) factors in this case, the Court is not

persuaded that extraordinary and compelling reasons exist to

reduce Alvalle’s sentence.     Accordingly, Alvalle’s motion must be

denied. See 18 U.S.C. § 3582(c) (stating a court “may not modify

a term of imprisonment once it has been imposed” without a

finding that “extraordinary and compelling reasons warrant such a

reduction”).

     First, Alvalle has failed to articulate a sufficiently

extraordinary or compelling reason why his sentence should be

reduced.   As an initial matter, the Court is sensitive to

Alvalle’s mother’s serious medical issues, but here, such issues

do not give rise to sufficiently extraordinary and compelling

grounds for a sentence modification where Alvalle has only served

37 months of his already-below-Guidelines 90-month sentence.

Likewise, neither does the COVID-19 pandemic where Alvalle is 38

years old—significantly younger than the Centers for Disease

Control and Prevention’s (“the CDC”) former high-risk cutoff age


                                   11
     Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 12 of 15



of 65—and where he does not suffer from a serious health

condition looked to by courts in this context, such as cancer or

immunocompromization. See People at Increased Risk, Ctrs. for

Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/index.html (last visited June 15, 2021) see also,

e.g., United States v. Mood, No. 19 Cr. 113 (VB), 2020 WL

3256333, at *1 (S.D.N.Y. June 16, 2020) (denying release to 53-

year-old with diabetes, elevated blood pressure, and obesity

where “[t]here is no question that [the defendant] has health

issues, but his condition is stable and has been effectively

managed by routine monitoring and medication”); United States v.

Skelos, No. 15 Cr. 317 (KMW), 2020 WL 2508739, at *2 (S.D.N.Y.

May 15, 2020) (“Defendant has not demonstrated the existence of

extraordinary and compelling circumstances in his case.

Defendant is 37 years old, and thus faces a relatively low risk

of hospitalization or death from COVID-19.”) (collecting

sources).   “The current COVID-19 pandemic is an unprecedented

worldwide catastrophe.    But it does not warrant the early release

of sentenced inmates in federal prisons convicted of serious,

dangerous offenses, like [the defendant], whose medical

conditions and risk of contracting the virus cannot be deemed

‘extraordinary and compelling.’” Mood, 2020 WL 3256333, at *1;

see also United States v. Rodriguez-Francisco, No. 13 Cr. 233


                                   12
     Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 13 of 15



(VB), 2021 WL 326974, at *2 (S.D.N.Y. Feb. 1, 2021) (explaining

that “a sentence reduction based on the risk of contracting

[COVID-19] again makes no sense” where the defendant tested

positive for the virus in December 2020 and, although he claimed

“to have lingering effects,” “his risk of reinfection is

extremely low” “because he has already had (and fortunately

recovered from) the disease”) (citing the CDC’s website).

     Second, and decisive here, even if Alvalle’s incarceration

during his mother’s illness or the COVID-19 pandemic provided

extraordinary and compelling reasons for a sentence reduction—

which the Court would be hard-pressed to conclude in light of

Alvalle’s voluntary refusal of an approved vaccine that is “safe

and effective at preventing COVID-19,” “make[s] it substantially

less likely [Alvalle] will get COVID-19,” and will “help[] keep

[him] from getting seriously ill even if [he] do[es] get COVID-

19,” Benefits of Getting a COVID-19 Vaccine, Ctrs. for Disease

Control & Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/vaccine-benefits.html (last visited June 15, 2021)—

application of the 3553(a) factors cripples his request and

outweighs any justification for early release.        Here, the factors

that weigh in Alvalle’s favor, such as the need to provide

necessary medical care, are overshadowed by the combined force of

“the nature and circumstances of the offense” and the need for

the sentence imposed to “reflect the seriousness of the offense,”


                                   13
     Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 14 of 15



“promote respect for the law,” “provide just punishment for the

offense,” “afford adequate deterrence to criminal conduct,” and

“protect the public from further crimes of the defendant.” 18

U.S.C. § 3553(a).   For the same reasons that necessitated

Alvalle’s 90-month term of incarceration, which were discussed at

his sentencing and are incorporated by reference here, the Court

finds that modifying Alvalle’s below-Guidelines term of

imprisonment when he has served less than one-half of that

already-lenient sentence would disserve the above important

sentencing factors.   Accordingly, Alvalle’s motion is denied. Cf.

United States v. Seshan, No. 14 Cr. 620 (JFK), 2020 WL 2215458,

at *5 (S.D.N.Y. May 6, 2020) (denying release to 47-year-old

despite his “end-stage renal failure and hypertension” and the

threat of COVID-19 because, inter alia, the defendant had a

history of violence and granting the motion would disserve

important § 3553(a) sentencing factors), aff’d, --- F. App’x ---,

No. 20-1621, 2021 WL 1711799 (2d Cir. Apr. 30, 2021).

     III.   Conclusion

     For the reasons set forth above, Defendant Johnny Alvalle’s

motions to vacate, set aside, or correct his sentence and to

reduce his sentence and order his immediate release are DENIED.

     The Court declines to issue a certificate of appealability

because Alvalle has not made a “substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2); Krantz v.


                                   14
     Case 1:18-cr-00455-JFK Document 50 Filed 06/15/21 Page 15 of 15




United States, 224 F.3d 125, 127 (2d Cir. 2000).        Further, the

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any

appeal from this Opinion & Order b y Alvalle would not b e taken in

good faith. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

     The Clerk of Court is directed to terminate the motions

docketed at ECF Nos. 36 and 46 in criminal case 18 Cr. 455 (JFK)

and close civil case 20 Civ. 4124 (JFK).        The Court will mail a

copy of this Opinion & Order to Alvalle today.

SO ORDERED.
                                    (l1-vvi f. �
Dated:    New York, New York
          JuneJS  , 2021           gv          John F. Keenan
                                        United States District Judge




                                   15
